DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "46" in [0034], line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper surface" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lower side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the height of the second adsorption cup" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the height of the first adsorption cup" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the heat" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the cooling operation" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the circumferential direction” is unclear. It cannot be determined how a direction is circumferential.
Claim 7 recites the limitation "the circumferential direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2015/0283022).

    PNG
    media_image1.png
    543
    519
    media_image1.png
    Greyscale









Annotated Fig. 4 of Lee.
With respect to claim 1, Lee discloses a massaging device comprising: a housing (30, fig 4); an adsorption unit (10, fig 4) mounted in the housing and adsorbed on the skin so as to be moved along the skin (see [0009], lines 1-4); and a cooling and heating system (40, fig 4) installed in the adsorption unit to cool or heat the adsorption unit (see [0054], lines 1-3) thereby 
With respect to claim 2, Lee discloses the adsorption unit comprises: an air passage portion (21, fig 4) provided with a vacuum pressure in the center thereof (see [0053], lines 1-3), a seating portion (20, fig 4) on which the cooling and heating system is seated on the upper surface thereof (see location of 40 on element 20 in fig 4); and an adsorption cup (see annotated fig 4 of Lee above) which is adsorbed on the skin on the lower side (see [0046], lines 3-5).
With respect to claim 3, Lee discloses the adsorption cup comprises: a first adsorption cup disposed outside (see annotated fig 4 of Lee above); and a second adsorption cup formed inside the first adsorption cup (see annotated fig 4 of Lee above), wherein the height of the second adsorption cup is lower by a height than the height of the first adsorption cup (see annotated fig 4 of Lee above).
With respect to claim 4, Lee discloses .
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee (10568759).
With respect to claim 1, Yee discloses a massaging device (202, fig 5) comprising: a housing (240, fig 5); an adsorption unit (230, fig 5) mounted in the housing and adsorbed on the skin so as to be moved along the skin (see col. 19, lines 53-58); and a cooling and heating system (see col. 3, lines 45-48) installed in the adsorption unit to cool or heat the adsorption unit thereby allowing cold and hot thermal energies to directly penetrate into the skin through the adsorption unit contacting the skin (see col. 9, lines 44-53).
With respect to claim 8, Yee discloses the cooling and heating system comprises: a temperature sensor (470, fig 9) installed in the adsorption unit and measuring the temperature of the hot and cold thermal energies generated in the cooling and heating system and transferred to the adsorption unit; and a control unit for controlling the heat generated from the cooling and heating system according to a signal applied from the temperature sensor (see col. 21, lines 10-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Klein (4930317).
With respect to claim 5, Lee discloses a cooling water chamber (space in water jacket with water circulating through) disposed in contact with the heat generating portion of the Peltier element (41, fig 5) and filled with cooling water (see [0065], lines 1-4) an exhaust pipe (discharge port) of the cooling water chamber by a hose  and a cooling water pump pumping the cooling water to circulate (the liquid is circulated through the jacket, i.e. a pump and hose are connected to supply and discharge port (see [0065], lines 1-4)), but lacks a radiator connected to an exhaust pipe of the cooling water chamber by a hose; a cooling water tank connected to the radiator and the cooling water chamber and storing the cooling water; and a cooling water pump installed in the cooling water tank and pumping the cooling water to circulate.
However, Klein teaches a therapy device (10, fig 1) with radiator (118, fig 4); a cooling water tank connected to the radiator and the cooling water chamber (see line between 118 and 108) and storing the cooling water.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling device of Lee to include the radiator, cooling water tank, and cooling water pump as taught by Klein, so as to continuously circulate cooling water over the Peltier element.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Parish (2005/0143797).
With respect to claim 6, Lee discloses cooling water (see claim 6 above) but lacks the cooling water is characterized in that an antifreeze and distilled water are mixed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling water of Lee to include antifreeze and distilled water as taught by Parish so as to reduce the freezing point (see [0052], line 10 of Parish).
Further, the modified Lee lacks the ratio of antifreeze and distilled water being 5:5, however, it would be obvious to one of ordinary skill in the art to optimize the mixture to a 5:5 ratio as applicant placed no criticality on the ratio and the device would perform equally as well with the claimed ratio.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Johnson (2019/0344269).
With respect to claim 7, Lee discloses the cooling and heating system (40, fig 4) comprises a Peltier element (41, fig 4) disposed in a seating portion (20, fig 4) of the adsorption unit to provide a cold thermal energy to the adsorption unit (depending on the current through the thermoelectric element the device can provide cold therapy; see [0059], lines 1-6); and a cooling device (water jacket; 42, fig 4) disposed on the upper surface of the Peltier element to cool the Peltier element (see location in fig 4), but lacks a heating element to provide a hot thermal energy.
However, Johnson teaches a temperature control element (see [00358], lines 1-3 of Johnson) comprising a Peltier element with a separate heating element to provide hot thermal energy (see [0358], lines 11-17 of Johnson).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Stinson (6960190).
With respect to claim 9, Lee discloses a vacuum pump (53, fig 7) for generating a negative pressure (air sucked out) to be supplied to the adsorption unit (see [0084], lines 1-5); a pulse solenoid valve (54, fig 7) disposed between the vacuum pump and the adsorption unit for repeatedly providing a negative pressure and a positive pressure to the adsorption unit (see [0078], lines 1-4);13 JLE0223US / 19FP-2488a compressor connected to the pulse solenoid valve and generating a positive pressure when a negative pressure of the vacuum pump is provided (Lee does not explicitly disclose a compressor, however, the positive pressure is generated by a source) but lacks a vacuum pressure control valve.
However, Slatkine teaches a system (fig 4) with a vacuum pump (14, fig 4) and a vacuum pressure control valve (32, fig 4) for adjusting an air pressure of the adsorption unit by steps according to a user's selection (see col. 4, lines 15-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum pump of Lee to include a control valve as taught by Slatkine so as to provide a customizable therapy for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zagame (5897512), Howard (.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.